Citation Nr: 1636276	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-17 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel



INTRODUCTION

The Veteran had active duty service from February 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran alleges that his current left knee disorder is the result of an in-service knee injury.  In a June 2011 notice of disagreement, the Veteran wrote that his knee began bothering him during basic training and that he received treatment for this knee condition while stationed at Fort Huachuca from May 1973 to September or October 1973.  He also wrote that he had a cast from his ankle to his hip and that he was placed on a profile during this time.  In a June 2012 substantive appeal, the Veteran asserted that he had been placed in a cast for four to six weeks.  The service treatment records currently of record do not reflect this reported treatment or any treatment from Fort Huachuca.  On remand, the AOJ should attempt to obtain these identified records.

The Veteran reported that he had been awarded Social Security Administration (SSA) Disability benefits in his September 2010 VA examination.  The basis of this award is not clear from the record.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained on remand. 

Finally, due to the length of time which will elapse on remand, VA treatment records dated from March 2009 to September 2010 and from October 2010 to the present should be obtained for consideration in the Veteran's appeal.  In addition, any VA treatment records dated prior to September 2007 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's any treatment records, clinical records or profiles from Fort Huachuca dated from May 1973 to September or October 1973.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e). 

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e). 

3.  Obtain all VA treatment records from dated prior to September 2007, dated from March 2009 to September 2010 and dated from October 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (to specifically include consideration of whether an addendum to the September 2010 VA etiology opinion is required), the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




